NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                    File Name: 16a0097n.06

                                       CASE NO. 14-2423
                                                                                       FILED
                          UNITED STATES COURT OF APPEALS                         Feb 12, 2016
                               FOR THE SIXTH CIRCUIT                         DEBORAH S. HUNT, Clerk
 KAREN SLATER,                                       )
                                                     )
       Plaintiff-Appellant,                          )
                                                     )    ON APPEAL FROM THE
                v.                                   )    UNITED STATES DISTRICT
                                                     )    COURT FOR THE WESTERN
 CONSUMERS ENERGY COMPANY, et al.,                   )    DISTRICT OF MICHIGAN
                                                     )
       Defendants-Appellees.                         )
                                                     )

Before: BATCHELDER, ROGERS, and KETHLEDGE, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Karen Slater is a former employee of

Consumers Energy Company who developed a disability following a severe leg injury and

associated surgery, which limited her ability to stand or sit for prolonged periods of time. After

Consumers fired her in 2012, Slater sued Consumers and two of her former supervisors in federal

court, claiming, among other things, disability discrimination under the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq. (ADA), and the Michigan Persons with Disabilities

Civil Rights Act, M.C.L. § 37.1101 et seq. (MPDCRA).

       The district court granted summary judgment to the defendants, finding that Slater could

not prove that she was qualified for the position even with reasonable accommodation for her

disability, nor could she prove that Consumers’ legitimate non-discriminatory reason for firing

her was pretextual. Slater v. Consumers Energy, No. 1:13-cv-467, 2014 WL 5019899, at *8

(W.D. Mich., Oct. 7, 2014). Slater appealed, arguing that, with the facts construed in her favor,

she had produced sufficient evidence to create a jury question over both of these issues.
No. 14-2423
Karen Slater v. Consumers Energy Co., et al.

         After carefully reviewing the district court’s opinion, the briefs, and the record in this

case, we conclude that the district court did not err in granting summary judgment to the

defendants. As the district court correctly set out the applicable law and correctly applied that

law to the undisputed material facts contained in the record, issuance of a full written opinion by

this court would serve no jurisprudential purpose.1

         Accordingly, on the grounds stated in the district court’s well-reasoned opinion, we

AFFIRM.




         1
           Because the legal conclusions in parts III.A.2 and III.A.3 of the district court’s opinion are not necessary
to our judgment, we express no opinion with respect to those parts.


                                                          2